Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
No claim amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous restriction and 103 rejections have been maintained and repeated.

	
Claim Rejections - 35 USC § 103
Claim(s) 1-11 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al. (WO 2015002147, US 20160369050 as English equivalent).
As to claims 1-11, Mochida (abs., claims, examples, 7, 10, 16-33, 47-48, 88, 93, Tables) discloses a process of producing oxymethylene copolymer using trioxane and comonomers and conducting melt polymerization at 135-300 °C.  Perchloric acid is used as an exemplary initiator at 0.001 ppm to 10% by mass of the trioxane, and a salt of triethylamine and trifluoromethanesulfonic acid (TEAT, 1:1 molar ratio) is used as an exemplary protic acid salt.  Triethylamine and triethanolamine are added as functionally equivalent stabilizers at 0.0001-0.003 mmol per 1 mmol of trioxane. Sulfuric acid and trifluoromethanesulfonic acid are functionally equivalent protic acid for forming salt and as initiators. 
Mochida is silent on added triethylamine to the claimed starting material mixture. Mochida produces TEAT separately before adding to the monomers and initiator.  However, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Mochida and added triethylamine or triethanolamine to a mixture comprising trioxane/comonomers, perchloric acid, and trifluoromethanesulfonic acid to form the TEAT in situ to simplify the production process.  The added amine would form a salt and at the same time, the residue of amine (one of ordinary skill in the art would increase to molar ratio of amine to acid more than 1:1) would remain in the mixture as a stabilizer.  A molar ratio would yield a range (>1:1) overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Furthermore, it would have been obvious to one of ordinary skill in the art to have replaced triethylamine with triethanolamine because of their equivalent functionality as stabilizers.  It would have been obvious to one of ordinary skill in the art to have replaced trifluoromethanesulfonic acid with sulfuric acid because of their equivalent functionality as protic acids for forming salt and as initiators.  These conditions appear to equally apply to both productions using similar amine and acid materials. This adaptation would have obviously yielded instantly claimed invention.  

	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued (2:6-3:2, 6:4-8) one of ordinary skill in the art would reasonably conclude the claimed process, more particularly, the process sequence of adding triethylamine to the claimed starting material mixture.  The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).   Combining reaction ingredients together in a step of a chemical process to simply the whole process in a routine laboratory and manufacturing procedure, as known to one of ordinary skill in the art.  Thus, one of ordinary skill in the art to have modified the process disclosed by Mochida and added triethylamine or triethanolamine to a mixture comprising trioxane/comonomers, perchloric acid, and trifluoromethanesulfonic acid to form the TEAT in situ to simplify the production process.  Moreover, the motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649. See MPEP-2143. Thus, one of ordinary skill in the art would obviously recognize that adding amine would form a salt and at the same time, the residue of amine (one of ordinary skill in the art would increase to molar ratio of amine to acid more than 1:1) would remain in the mixture as a stabilizer.  Furthermore, selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Therefore, the examiner asserts a prima facia case of obviously has been established for the rejection.  
Applicant's argument of unexpected results (3:3-6) is unpersuasive and insufficient.  Evidence of unexpected results must be factually supported by an appropriate affidavit of declaration. See MPEP § 716.01(c). Unexpected results must, in actuality, be unexpected.   Unexpected results must be compared with the closest art, in this particular case, Mochida.   Unexpected results must be commensurate in scope with the claims.  The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. Therefore, Applicant should compare several compositions containing claimed components of A, B, and C  in amounts at several data points over the claimed range to several compositions containing the same claimed components of A, B, and C in amounts at several data points outside of the claimed range, including data points close to and far from the claimed range. Applicants fail to provide such evidence to rebut the rejections. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Mochida and added triethylamine or triethanolamine to a mixture comprising trioxane/comonomers, perchloric acid, and trifluoromethanesulfonic acid to form the TEAT in situ to simplify the production process.  The added amine would form a salt and at the same time, the residue of amine (one of ordinary skill in the art would increase to molar ratio of amine to acid more than 1:1) would remain in the mixture as a stabilizer.  A molar ratio would yield a range (>1:1) overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  Furthermore, it would have been obvious to one of ordinary skill in the art to have replaced triethylamine with triethanolamine because of their equivalent functionality as stabilizers.  It would have been obvious to one of ordinary skill in the art to have replaced trifluoromethanesulfonic acid with sulfuric acid because of their equivalent functionality as protic acids for forming salt and as initiators.  These conditions appear to equally apply to both productions using similar amine and acid materials. This adaptation would have obviously yielded instantly claimed invention.  
Therefore, the previous restriction and 103 rejections have been maintained and repeated. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766